Citation Nr: 1142879	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from February 1972 to February 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in August 2002.  The issue then was entitlement to service connection for PTSD, and the claim was denied.  The Veteran then appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2003, the VA General Counsel and the Veteran's attorney filed a Joint Motion asking the Court to vacate the Board's decision.  That same month, the Court issued an order granting the Joint Motion, vacating the Board's August 2002 decision, and remanding the case to the Board.

In June 2004, the Board remanded the Veteran's claim to the RO in order to comply with the Joint Motion and the order of the Court.  All the directives indicated in the June 2004 remand were completed by the RO.  However, in November 2006, following the RO's issuance of a Supplemental Statement of the Case (SSOC) in September 2005, which was the last adjudication of the Veteran's claim by the RO, the Veteran's attorney submitted additional evidence.  The Board in December 2006 remanded the claim for development of the claim based on personal assault and the associated enhanced duty to assist.  See VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV; see also 38 C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special VA manual evidentiary procedures apply in PTSD personal-assault cases).

The Board remanded the claim again in December 2008 to afford RO review and re-adjudication of the case based on newly submitted evidence for which, again, the Veteran's attorney declined to provide waiver of RO review.  Upon return of the case to the Board, the Board was compelled to again remand in November 2009, in light of a then-recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), based upon the fact that the claim on appeal had previously been characterized, including by the Board, as one simply for service connection for PTSD.  The Clemons case held that a claim for service connection for PTSD must be deemed to include claims for service connection for any psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Because the claims file contains medical records with diagnoses of various other psychiatric disorders (including depressive disorder, alcohol dependence, delusional disorder, etc.), the claim at issue herein has been restyled as one for service connection for a psychiatric disorder to include PTSD.  Following that November 2009 Board remand and RO development, the case again has returned to the Board.  

The appeal is REMANDED directly to the RO, based on private attorney representation.  VA will notify the appellant when further action is required.


REMAND

The Board in November 2009 remanded the case in pertinent part to afford a VA examination addressing questions of causation/etiology of all current psychiatric disabilities, and to provide the Veteran an opportunity to identify and/or submit more evidence in support of his claim.  The RO sent the Veteran and his attorney a lengthy (9 pages including attachments) letter in January 2010, again advising them of the types of evidence which could be helpful in establishing service connection for a psychiatric disorder, to include PTSD.  A reply was requested within 30 days, but no reply was received.

Unfortunately, the RO did not afford the Veteran a VA examination as required by the Board's remand, but rather only obtained a medical opinion report based on that examiner's review of the claims file.  Although the report of the reviewing doctor, provided in February 2010, appears to have been carefully and competently prepared, this material non-compliance with the Board's remand in not obtaining an examination necessitates this further remand by the Board, particularly where, as here, the issue on appeal has been expanded under the Clemons precedent, above, to encompass whatever mental disorders may be diagnosed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board recognizes that the present case falls partially within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Under 38 C.F.R. § 3.304(f) (2011), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  The Veteran has alleged sustaining physical assault in performing his duties in the Military Police.  He also alleges sexual harassment of a verbal nature.  These should be developed in accordance with the applicable provisions of 38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The VCAA letter should also note that alternative records may serve to corroborate an in-service stressor if that stressor is in the nature of a personal assault.  The RO should advise the Veteran of alternative records discussed in M21-1MR, Part IV, Subpart ii, 1.D.17.g, which may serve to corroborate any asserted personal assault stressor(s).

All records and responses received in response to the VCAA letter should be associated with the claims file, and any indicated development should be undertaken, with the Veteran's assistance as appropriate.

2.  Thereafter, afford the Veteran a psychiatric examination, addressing questions of the nature and etiology of any current psychiatric disorder, to include PTSD.  All clinical findings should be reported in detail.  The claims folder, including a copy of this Remand, must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  

If official service records or alternative records discussed in M21-1MR, Part IV, Subpart ii, 1.D.17.g, corroborate the Veteran's allegations of stressors or personal assault stressors, as appropriate, then the RO should inform the examiner of those stressors that have been corroborated.

The examiner should do the following:  

a.  Observe that a VA medical opinion was obtained in February 2010, but was inadequate both because the Veteran was not examined, and because the examiner provided no causation/etiology opinion of a diagnosed medical disorder as related to service, while providing an inadequate explanation why this could not be done.

b.  Conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, past evidence including VA and private mental health treatment records, and service records.  Note in particular a June 11, 1973, service treatment record, a copy of which was associated with the claims file in December 2008, showing findings of slightly depressed mood, impressions of chronic anxiety as well as obsessive-compulsive personality traits, and the prescribing of Librium.  

c.  Obtain a statement from the Veteran regarding lay-perceived onset and causation of his claimed mental disorder(s).  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of causation as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause of his claimed mental disorder(s).  

d.  Provide an evaluation of the nature and severity of any and all current psychiatric disorders of the Veteran.  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such disorder was first manifested in service, or pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder(s) is unlikely (i.e., less than a 50-50 probability).  

e.  For any psychosis present, opine whether the evidence supports the presence of the psychosis to a disabling degree in service or within the first post-service year (the year beginning upon the Veteran's February 1976 separation from service).  

f.  If the examiner diagnoses PTSD, the examiner should address whether that diagnosis is supported by any independently corroborated in-service stressors (i.e, from February 1972 to February 1976).  In so doing, the examiner should weigh the Veteran's past history of statements and their relative consistency or inconsistency, any mental dysfunction present, and questions of character or credibility presented in this case, and then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The examiner should provide a complete explanation for his/her opinions.

g.  The examiner is further advised that, under an amendment to VA regulations effective for cases pending on and after July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Regarding this exception to the general requirement for verification or corroboration of stressors, the "fear of hostile military or terrorist activity" must involve an enemy of the United States (either a military enemy or a terrorist enemy), and not merely a perceived enemy of the Veteran.  Thus, the Veteran's claimed stressors involving investigators or other military personnel pressuring him to provide statements against others involved in criminal acts, including acts involving illicit substances, would not fit under this exception because no enemy of the United States is implicated.  

h.  Thus, if the examiner diagnoses PTSD, the examiner should provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet the new criteria, from a psychological perspective, in order for any uncorroborated stressor(s) to serve to support the PTSD claim.  The examiner should then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to an in-service stressor meeting these criteria, or otherwise due to a corroborated in-service stressor.

i.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

j.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

k.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

